 

--------------------------------------------------------------------------------

Exhibit 10.1
 
OPTION AND MINING CLAIM ACQUISITION AGREEMENT 
 
 
THIS AGREEMENT is made effective as of the 27th day of December, 2010. BETWEEN:
 
MEXIVADA MINING CORPORATION, a company incorporated under the laws of the State
of Nevada , with an address of 1018 – 475 Howe Street, Vancouver, British
Columbia V6C 2B3.(hereinafter the "Optionor") OF THE FIRST PART
AND:
 
SPARTAN GOLD, LTD. a company incorporated under the laws of the State of Nevada,
with an address of 13951 N. Scottsdale Road, Suite 233, Scottsdale, Arizona
05254, (hereinafter the "Optionee" or “Spartan”),OF THE SECOND PART
 
AND
 
SPHERE RESOURCES, INC., a company incorporated under the laws of the Yukon,
Canada, with an address of 204 Black Street, Suite 300, Whitehorse, Yukon,
Canada Y1A 2M9 (hereinafter “Sphere”), OF THE THIRD PART.
 
WHEREAS:
 
A.           The Optionor is the owner of a 100% interest is 57 mining claims in
Nye County, in the State of Nevada, known as the “Ziggurat" Property, the
"Property," also referred to as “Optionor’s Claims”; and
 
B.           The Optionor has agreed to grant an exclusive option to the
Optionee to acquire up to a seventy percent (70%) interest in and to the
Property, on the terms and conditions set out in this Agreement.
 
C.           Sphere will be a participant with the Optionee under this Agreement
at the feasibility and subsequent stage of the development of the Property.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 now paid by the Optionee to the Optionor (the receipt of which is hereby
acknowledged), the parties agree as follows:
 
1.  DEFINITIONS
 
1.1  For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:
 
 
(a)
"Agreement" means this agreement and all schedules hereto, as may be amended
from time to time;

 
 
(b)
"Commencement of Commercial Production" means:

 
 
(i)
if a mill is located on the Property, the last day of a period of forty (40)
consecutive days in which, for not less than thirty (30) days, the mill
processed ore from the Property at not less than sixty percent (60%) of its
rated capacity; or



 
1

--------------------------------------------------------------------------------

 
 
 
 
(ii)
if no mill is located on the Property, the last day of a period of thirty
(30)consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

 
but no period of time during which ore is shipped from the Property for testing
purposes, and no period of time during which milling operations are undertaken
as initial tune-up, shall be taken into account in determining the date of
Commencement of Commercial Production;
 

 
(c)
"Encumbrance" means any privilege, mortgage, hypothec, lien, charge, pledge,
security interest or adverse claim;

 

 
(d)
"Environmental Liability" means any claim, demand, loss, liability, damage, cost
or expense (including legal fees) suffered or incurred in respect of
environmental cleanup and remediation obligations and liabilities arising
directly or indirectly from operations or activities conducted in or on the
Property;

 

 
(e)
"Exchange" means the TSX Venture Exchange and such other stock exchanges on
which the Optionee's and Sphere’s shares may become listed;

 

 
(f)
"Exploration Expenditures" means all expenditures and costs incurred by the
Company relating directly or indirectly to the Property, including all
expenditures and costs incurred: (a) in doing geophysical, geochemical, land,
airborne, environmental and geological examinations, assessments, assays, audits
and surveys; (b) in line cutting, mapping, trenching and staking; (c) in
searching for, digging, trucking, sampling, working, developing, mining and
extracting ores, minerals and metals; (d) in conducting diamond and other
drilling; (e) in obtaining, providing, installing and erecting mining, milling
and other treatment, plant, ancillary facilities, buildings, machinery, tools,
appliances and equipment; (f) in construction of access roads and other
facilities on or for the benefit of the Property or any part thereof; (g) in
transporting personnel, supplies, mining, milling and other treatment plant,
ancillary facilities, buildings, machinery, tools, appliances and equipment in,
to or from the Property or any part thereof; (h) in paying reasonable wages and
salaries (including “fringe benefits”, but excluding home office costs) of
personnel directly engaged in performing work on the Property; (i) in paying
assessments and contributions under applicable employment legislation relating
to workers’ compensation and unemployment insurance and other applicable
legislation related to such personnel; (j) in supplying food, lodging and other
reasonable needs for such personnel; (k) in obtaining and maintaining insurance;
(l) in obtaining legal, accounting, consulting and other contract and
professional services or facilities related to work performed or to be performed
hereunder; (m) in paying any taxes, fees, charges, payments and rentals
(including payments made in lieu of assessment work) or otherwise incurred to
transfer the Property or any part thereof in good standing; (n) in paying goods
and services tax and social service tax and other taxes charged on expenditures
made or incurred by the Optionee relating directly or indirectly to the
Property; (o) in acquiring access and surface rights to the Property; (p) in
carrying out any negotiations and preparing, settling and executing any
Agreements and other documents relating to environmental or indigenous peoples’
claims, requirements or matters; (q) in obtaining all necessary or appropriate
approvals, permits, consents and permissions relating to carrying out of work,
including environmental permits, approvals and consents; (r) in carrying out
reclamation and remediation; (s) in improving, protecting and perfecting title
to the Property or any part thereof; (t) in carrying out mineral, soil, water,
air and other testing; and (u) in preparing engineering, geological, financing,
marketing and environmental studies and reports and test work related thereto.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(g)
"Option" means the option to acquire a seventy percent (70%) undivided interest
in and to the Property as provided in this Agreement;

 
 
(h)
"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

 
 
(i)
"Property" and “Optionor’s Claims” means the unpatented mineral claims described
in Schedule "A", including any replacement or successor claims, and all mining
leases and other mining interests derived from any such claims or surrounding
properties situated within the Area of Interest defined below that are later
acquired by the parties hereto. Any reference herein to any mineral claim
comprising the Property includes any mineral leases or other interests into
which such mineral claim may have been converted;

 
 
(j)
"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

 
 
(k)
"Shares" means the common shares in the capital of Sphere Resources I nc. to be
issued to the Optionor pursuant to this Agreement and the exercise of the
Option.

 
2.    REPRESENTATIONS AND WARRANTIES
 
2.1  The Optionor represents and warrants to the Optionee that:
 
 
(a)
Optionor is the legal and beneficial owner of a one hundred percent (100%)
interest in the unpatented mineral claims described in Schedule “A” and has the
exclusive right to enter into this Agreement and assign, convey and dispose of
its interest in the Property in accordance with the terms hereof;

 
 
(b)
the unpatented mineral claims comprising the Property are validly located and
are in good standing, free and clear of all Encumbrances and underlying
interests whatsoever; having been filed and recorded with Nye County and with
the U.S. Bureau of Land Management by Optionor.

 
 
(c)
there are no actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether current, pending or threatened, which directly relate to or affect the
Property;

 
 
(d)
there are no outstanding Agreements or options to purchase or otherwise acquire
the Property or any portion thereof or any interest therein, and no person has
any royalty or other interest whatsoever in the production from the Property or
the profits earned from any of the unpatented mineral claims comprising the
Property;

 
 
(e)
the Optionor is legally entitled to hold its interest in the Property and the
licenses, permits, easements, rights of way, certificates and other approvals
now held or hereafter acquired by it and necessary for the exploitation of the
Property, and will remain so entitled for so long as it holds any interest in
the Property;



 
3

--------------------------------------------------------------------------------

 


 
 
(f)
upon exercise of the Option, the Optionor will have the legal right and
authority to transfer title to an undivided seventy percent (70%) legal and
beneficial interest in the Property to the Optionee;

 
 
(g)
there are no obligations or commitments for reclamation, closure or other
environmental corrective, clean-up or remediation action directly or indirectly
relating to the Property;

 
 
(h)
no environmental audit, assessment, study or test has been conducted on the
Property by or on behalf of the Optionor nor is the Optionor aware after
reasonable inquiry of any of the same having been conducted by or on behalf of
any governmental authority or by any other person;

 
 
(i)
the Property is not the whole or substantially the whole of the undertaking of
the Optionor;

 
 
(j)
Optionor has been duly incorporated and is a valid and subsisting body corporate
under the laws of Nevada and is duly qualified to carry on business in Nevada
and to hold an interest in the Property; and

 
 
(k)
Optionor has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, the terms or provisions of any law applicable to it, its
constating documents, any resolution of its directors or shareholders or any
indenture, Agreement or other instrument to which it is a party or by which it
or its assets may be bound.

 
2.2  The Optionee and Sphere represent and warrant to the Optionor that:
 
 
(a)
Optionee and Sphere are lawfully authorized to hold mineral claims and real
property under the laws of the jurisdiction in which the Property is situate;

 
 
(b)
Optionee has been duly incorporated and is a valid and subsisting body corporate
under the laws of the State of Nevada and is duly qualified to carry on business
in its jurisdiction of incorporation and to hold an interest in the Property;

 
 
(c)
Sphere has been duly incorporated and is a valid and subsisting body corporate
under the laws of the Yukon, Canada, and is duly qualified to carry on business
in its jurisdiction of incorporation and to hold an interest in the Property:

 
 
(d)
Optionee and Sphere have duly obtained all necessary governmental, corporate and
other authorizations for their execution and performance of this Agreement, and
the consummation of the transactions contemplated herein will not, with the
giving of notice or the passage of time, or both, result in a breach of,
constitute a default under, or result in the creation of any Encumbrance on
their assets under, the terms or provisions of any law applicable to them, their
constating documents, any resolution of their directors or shareholders or any
indenture, Agreement or other instrument to which either of them is a party or
by which they or their assets may be bound;



 
4

--------------------------------------------------------------------------------

 
 
 
(e)
no proceedings are pending for, and the Optionee and Sphere are unaware of any
basis for the institution of any proceedings leading to, the dissolution or
winding up of the Optionee or Sphere or the placing of the Optionee or Sphere in
bankruptcy or subject to any other laws governing the affairs of insolvent
corporations; and

 
 
(f)
the Shares will, at the time of delivery to the Optionor, be duly authorized and
validly allotted and issued as fully paid and non-assessable free of any liens,
charges or encumbrances.

 
2.3  The representations and warranties of the parties set out herein are
conditions upon which the parties have relied in entering into this Agreement
and shall survive the termination of this Agreement and the acquisition of any
interest in the Property by the Optionee and Sphere hereunder, and each party
shall indemnify and save harmless from all loss, damage, costs and expenses
which may be suffered or incurred by the other as a result of or in connection
with any breach or inaccuracy of any such representation and warranty made by
such party.
 
3.  GRANT AND EXERCISE OF OPTION
 
3.1  The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the “Option”) to acquire an undivided seventy percent (70%) interest in
and to the Property free and clear of all charges, encumbrances and claims.
 
3.2  The Optionee will be deemed to have exercised its option as follows:
 
 
(a)
acquire an initial fifty-one percent (51%) interest upon incurring Exploration
Expenditures of US $1,500,000 on or before the third anniversary date of this
Agreement, such expenditures to be incurred and paid by Spartan; and

 
 
(b)
acquire an additional nineteen percent (19%) interest upon incurring additional
Exploration Expenditures of US $1,000,000 and by also completing and delivering
to Optionor an Industry-standard Mining Feasibility Study (not necessarily
"bankable") on or before the fifth anniversary date of this Agreement, such
expenditures and Mining Feasibility Study to be incurred and paid by Sphere.

 
3.2  In order to maintain the Option, the Optionee and Sphere will also be
required to:
 
(a)  Optionee shall pay US $110,000 to the Optionor as follows:
 
 
(i)
US $25,000 on the execution of this Agreement (the receipt of which is hereby
acknowledged by the Optionor);

 
 
(ii)
US $35,000 within ninety (90) days of execution of this Agreement;

 
 
(iii)
US $25,000 on or before the second anniversary date of this Agreement; and

 
 
(iv)
US $25,000 on or before the third anniversary date of this Agreement.

 
(b)  Sphere shall allot and issue to the Optionor, as fully paid and
non-assessable, the Shares as follows:


 
5

--------------------------------------------------------------------------------

 




6
 
(i)
300,000 common shares of Sphere Resources, Inc. within 60 days of the execution
of this Agreement; and

 
 
(ii)
400,000 common shares of Sphere Resources, Inc. within 60 days of Optionor
acquiring a 51% interest in the Property.

 
3.3  It is understood and agreed by and between Spartan and Sphere that Spartan
shall be responsible for and pay US $1,500,000 of initial Exploration
Expenditures and Sphere shall be responsible for and pay the additional US $
1,000,000 Exploration Expenditures and the Mining Feasibility Study as set forth
above. Title to the seventy percent (70%) interest in the Property conveyed
hereunder shall vest in Optionee (Spartan). Upon exercise of the Option and
acquisition of the 70% interest in the Property, Spartan and Sphere shall enter
into a joint venture agreement whereby each party is an equal partner with a
thirty-five percent (35%) interest in the Property going forward. Such joint
venture agreement shall provide for a four person technical committee, with
equal representation from each party to the agreement. The technical committee
shall meet at least twice per year and will be responsible for setting annual
exploration and development program goals and expenditures. If one party to the
joint venture agreement fails to meet part or all of its annual expenditure
obligation as determined by the technical committee, the other party shall have
the right to pay all or part of the shortfall in order to meet the program goals
and thereby earn an additional proportionate share of the joint venture profits.
 
3.4  Exploration Expenditures shall be deemed to have been incurred by the
Optionee when the Optionee has expended funds or has received goods or services
from third parties for which the Optionee has an obligation to make payment,
whether or not payment has been made. Where Exploration Expenditures are charged
to the Optionee by an affiliate of the Optionee for services rendered by such
affiliate, such Exploration Expenditures shall not exceed the fair market value
of the services rendered.
 
3.5  Exploration Expenditures incurred by the Optionee exceeding the amount of
Exploration Expenditures required to be incurred within any period shall be
carried forward to the succeeding period and qualify as Exploration
Expenditures. If the Exploration Expenditures incurred are less than the amount
of the Exploration Expenditures required to be incurred in any period, the
Optionee may at its option pay the deficiency to the Optionor within sixty (60)
days after the end of such period in order to maintain the Option. Any such
payment of cash in lieu shall be deemed to be Exploration Expenditures incurred
on the Property on or before the relevant date for the purposes of this Part 3.
 
3.6  If the Optionee reasonably believes that it has incurred Exploration
Expenditures required to be incurred by the Optionee in any period in order to
maintain the Option, but it is subsequently determined upon examination or audit
by either party that such Exploration Expenditures were not incurred within such
period, the Optionee shall not lose any of its rights hereunder and the Option
shall not terminate, provided that the Optionee pays the Optionor such
deficiency in Exploration Expenditures within thirty (30) days following such
determination (if determined by the Optionee) or within thirty (30) days
following notice to the Optionee of such deficiency (if determined by the
Optionor), and the payment of such deficiency in Exploration Expenditures shall
be deemed to be Exploration Expenditures incurred by the Optionee for purposes
of this Agreement.
 
3.7  If and when the Option has been exercised an undivided seventy percent
(70%) right, title and interest in and to the Property shall vest in the
Optionee free and clear of all charges, encumbrances and claims.




 
6

--------------------------------------------------------------------------------

 




 
4.1  The Optionor shall, forthwith after the exercise of the Option by the
Optionee, deliver to the Optionee a duly executed assignment and transfer of the
appropriate interest in the Property which shall have been acquired by the
Optionee upon exercise of the Option.
 
5.   RIGHT OF ENTRY
 
5.1  For so long as the Option is outstanding and in effect, the Optionee and
Sphere and their employees, representatives, agents and independent contractors
shall have the right:
 
 
(a)
to access all information in the possession or control of the Optionor relating
to the prior operations of the Optionor, including all geological, geophysical
and geochemical data and drill results;

 
 
(b)
to enter upon the Property and carry out such exploration and development work
thereon and thereunder as the Optionee considers advisable, including removing
material from the Property for the purpose of testing; and

 
 
(c)
to bring upon and erect upon the Property such structures, machinery and
equipment, facilities and supplies as the Optionee and Sphere consider
advisable.

 
6.  OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD
 
6.1  During the Option Period the Optionee shall:
 
 
(a)
maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of all Federal, State, and local assessed claim fees, taxes and
rentals, and the performance of all other actions which may be necessary in that
regard and in order to keep such mineral claims free and clear of all liens and
other charges arising from the Optionee's activities thereon except those at the
time contested in good faith by the Optionee;

 
 
(b)
record all exploration work carried out on the Property by the Optionee as
assessment work;

 
 
(c)
permit the directors, officers, employees and designated consultants of the
Optionor, at their own risk and expense, access to the Property at all
reasonable times, and the Optionor agrees to indemnify the Optionee against and
to save it harmless from all costs, claims, liabilities and expenses that the
Optionee may incur or suffer as a result of any injury (including injury causing
death) to any director, officer, employee or designated consultant of the
Optionor while on the Property;

 
 
(d)
do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

 
8
 
 
(e)
indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionee's activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of
claims arising or damages suffered after termination of the Option if upon
termination of the Option any workings on or improvements to the Property made
by the Optionee are left in a safe condition;



 
7

--------------------------------------------------------------------------------

 


 
 
(f)
permit the Optionor, at its own expense, reasonable access to the results of the
work done on the Property during the last completed calendar year; and

 
 
(g)
deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

 
6.2   CLAIM MAINTENANCE FEES; ASSESSMENT WORK; AMENDMENTS AND RELOCATIONS
 
6.2 (a) Each year this Agreement is in effect, Optionee agrees to pay the
required federal and state fees, or if it becomes necessary, to conduct
assessment work, and to file and record such notices or affidavits as necessary
to maintain Optionor’s Claims which become due on or before September 1 of that
agreement year, whether or not Optionee terminates this Agreement prior to
September 1 of that agreement year. In addition, if Optionee terminates this
Agreement within 120 days prior to September 1 of any agreement year after 2010,
Optionee shall pay the required federal and state fees next due and to file and
record such notices or affidavits as necessary to maintain said claims for the
next one-year period following such termination of this Agreement. If the due
date for payment of rental or maintenance fees or performance of annual
assessment work, or other annual claim maintenance requirements, changes to a
date or dates different than August 31 or September 1 of each year, then
Optionee shall be responsible for the satisfaction of any such obligations as
specified above. No later than twenty-one (21) days prior to the end of the
assessment year or thirty (30) days prior to termination of this lease
agreement, Optionee shall provide evidence to Optionor that Optionee has
completed or will complete such obligations as specified above.
 
6.2 (b) If federal assessment work requirements are reinstated, or independent
state assessment work requirements are imposed, at any time during the term of
this Agreement, Optionee shall perform or cause to be performed such assessment
work as required by law in order to maintain the unpatented mining claims. With
respect to such work, Optionee shall during the term of this Agreement record or
file with the appropriate county and the Nevada State Office of the Bureau of
Land Management copies of the assessment affidavits or notices as may then be
required by law within the time prescribed for such recording or filing.
Optionee shall have the right to perform the assessment work required hereunder
pursuant to a common plan of exploration, and continued occupancy of each claim
shall not be required. At the request of Optionor at any time after July 1 of
each assessment year, Optionee shall provide evidence to Optionor that Optionee
has completed or will complete the assessment work, if required, for that
assessment year by the end of the assessment year.
 
During the term of this Agreement, Optionee may at its sole cost, as agent for
the benefit of Optionor: 1) amend or relocate any u npatented mining claim
included within Optionor's Claims; 2) locate any fractions and, 3) apply for
mining patents or mining leases or other forms of mineral tenure for any such
unpatented claims.
 
6.2 (c) Optionee will provide to Optionor photocopies of all documents filed or
recorded by Optionee with respect to this Section.
 
7.  TERMINATION OF OPTION BY OPTIONEE
 
7.1  The Option shall terminate:
 

 
(a) 
upon the Optionee or Sphere failing to incur or make any expenditure or payment
which must be incurred or made or issued in exercise of the Option; or

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
at any other time, by the Optionee shall have the right to terminate this
Agreement at any time by giving Optionor notice in writing thirty (30) days
prior to termination. Optionee shall be responsible for any outstanding
environmental or reclamation liabilities, all option payments as provided for
above shall be paid in full to the date of termination, and all annual holding
fees which become due during the lease year and next due following termination
shall be paid as provided for above.

 
 
(c)
In addition to Optionee’s right to terminate this Agreement as provided herein,
if certain of Optionor's Claims are found to be invalid and non-relocatable,
Optionee may relinquish portions of Optionor's Claims to Optionor at any time
upon thirty (30) days written notice to Optionor, and keep this Agreement in
effect as to the remainder of Optionor's Claims. Partial relinquishment will
relieve Optionee of any prospective obligations or liabilities with respect to
the relinquished portion in the same manner as would termination of the
Agreement as set forth herein.

 
 
(d)
If Optionee fully or partially terminates this Agreement, Optionee will promptly
provide to Optionor, in good and recordable form, an assignment and release in
order to reconvey such interest or interests to Optionor. In any such
assignment, Optionee will represent that Optionor's Claims are free and clear of
liens or encumbrances created by, through or under Optionee.

 
7.2  If the Option is terminated the Optionee shall deliver or make available at
no cost to the Optionor within 90 days of such termination, all drill core,
copies of all reports, maps, assay results and other relevant technical data
compiled by, prepared at the direction of, or in the possession of the Optionee
with respect to the Property and not theretofore furnished to the Optionor.
 
7.3  Notwithstanding the termination of the Option, the Optionee and Sphere
shall have the right, within a period of 180 days following the end of the
Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee or Sphere, and any such property not
removed within such 180 day period shall thereafter become the property of the
Optionor.
 
8.  TAXES AND ASSESSMENTS
 
a.  So long as this Agreement shall remain in effect, Optionee shall pay when
due all real property taxes and all fees and taxes of any kind assessed against
the Optionor’s Claims or its personal property and improvements placed upon
Optionor's Claims, or any part thereof, accruing after the effective date of
this Agreement. Neither party shall be responsible for taxes levied or assessed
against the other based upon production or income from Optionor's Claims.
Optionee shall at all times have the right, at its option and sole cost, to
contest in courts or otherwise, either in its own name or in the name of
Optionor the validity or amount of any such taxes or assessments, or to take
such other steps or proceedings as Optionee may deem necessary to secure a
cancellation, reduction, readjustment or equalization thereof, before Optionee
shall be required to pay the same. Optionee shall upon request furnish to
Optionor duplicate receipts of all such taxes or assessments when paid. It is
agreed that should Optionor receive tax bills or claims that are the
responsibility of Optionee, the same shall be promptly forwarded to Optionee for
appropriate action and if not so forwarded Optionee shall not be responsible for
any delinquent payment charges or interest charges resulting from the late
payment of such taxes.
 


 
9

--------------------------------------------------------------------------------

 
 
b.  Optionee shall have the right, at its option, to pay and discharge any
unpaid rentals or royalties, liens, or encumbrances against Optionor's Claims or
any interest therein, which arises out of an obligation of Optionor in existence
on the date of this Agreement, and Optionee shall have the right, at its option,
to redeem Optionor's Claims from any foreclosure, judicial, sheriff’s or tax
sale caused by failure of Optionor or their predecessors to pay any indebtedness
secured by liens or encumbrances against Optionor's Claims. Any such payments
made by Optionee, which were caused by and determined to be the obligation of
Optionor, may be credited against future payments due Optionor under this
Agreement.

9.    POWER TO CHARGE PROPERTY
 
9.1  At any time after the Optionee has exercised the Option, the Optionee may
grant mortgages, charges or liens (each of which is herein called a "mortgage")
of and upon the Property or any portion thereof, any mill or other fixed assets
located thereon, and any or all of the tangible personal property located on or
used in connection with the Property to secure financing of development of the
Property, provided that, unless otherwise agreed to by the Optionor, it shall be
a term of each mortgage that the mortgagee or any person acquiring title to the
Property upon enforcement of the mortgage shall hold the same subject to the
right of the Optionor to receive the Royalty hereunder as if the mortgagee or
any such person had executed this Agreement.
 
10.   ASSIGNMENT
 
10.1  The Optionee may at any time either during the Option Period or
thereafter, sell, assign, transfer or otherwise dispose of all or any portion of
its interest in and to the Property and this Agreement provided that any
purchaser, assignee or transferee of any such interest shall have first
delivered to the Optionor its agreement relating to this Agreement and to the
Property, containing:
 
 
(a)
a covenant to perform all the obligations of the Optionee to be performed under
this Agreement in respect of the interest to be acquired by it from the Optionee
to the same extent as if this Agreement had been originally executed by such
purchaser, grantee or transferee; and

 
 
(b)
a provision subjecting any further sale, assignment, transfer or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this paragraph 10.1.

 
10.2  No assignment by the Optionee of any interest less than its entire
interest in this Agreement and in the Property shall, as between the Optionee
and the Optionor, discharge it from any of its obligations hereunder, but upon
the assignment or transfer by the Optionee of the entire interest at the time
held by it in this Agreement, whether to one or more assignees or transferees
and whether in one or in a number of successive assignments or transfers, the
Optionee shall be deemed to be discharged from all obligations hereunder save
and except for the payment of the Royalty or other fulfilment of contractual
commitments accrued due prior to the date on which the Optionee shall have no
further interest in this Agreement.
 
10.3  If the Optionor should receive a bona fide offer from an independent third
party (the "Proposed Purchaser") dealing at arm's length with the Optionor to
purchase all or a part of its interest in the Property, which offer the Optionor
desires to accept, or if the Optionor intends to sell all or a part of its
interest in the Property:
 
 
(a)
The Optionor shall first offer (the "Offer") such interest in writing to the
Optionee upon terms no less favourable than those offered by the Proposed
Purchaser or intended to be offered bythe Optionor, as the case may be.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
The Offer shall specify the price, terms and conditions of such sale, the name
of the Proposed Purchaser and shall, in the case of an intended offer by the
Optionor, disclose the person or persons to whom the Optionor intends to offer
its interest and, if the offer received by the Optionor from the Proposed
Purchaser provides for any consideration payable to the Optionor otherwise than
in cash, the Offer shall include the Optionor's good faith estimate of the cash
equivalent of the non-cash consideration.

 
 
(c)
If within a period of 60 days of the receipt of the Offer the Optionee notifies
the Optionor in writing that it will accept the Offer, the Optionor shall be
bound to sell such interest to the Optionee on the terms and conditions of the
Offer. If the Offer so accepted by the Optionee contains the Optionor's good
faith estimate of the cash equivalent of the non-cash consideration as
aforesaid, and if the Optionee disagrees with the Optionor's best estimate, the
Optionee shall so notify the Optionor at the time of acceptance and the Optionee
shall, in such notice, specify what it considers, in good faith, the fair cash
equivalent to be and the resulting total purchase price. If the Optionee so
notifies the Optionor, the acceptance by the Optionee shall be effective and
binding upon the Optionor and the Optionee, and the cash equivalent of any such
non-cash consideration shall be determined by binding arbitration and shall be
payable by the Optionee, subject to prepayment as hereinafter provided, within
60 days following its determination by arbitration. The Optionee shall in such
case pay to the Optionor, against receipt of an absolute transfer of clear and
unencumbered title to the interest of the Optionor being sold, the total
purchase price which is specified in its notice to the Optionor and such amount
shall be credited to the amount determined following arbitration of the cash
equivalent of any non-cash consideration.

 
 
(d)
If the Optionee fails to notify the Optionor before the expiration of the time
limited therefore that it will purchase the interest offered, the Optionor may
sell and transfer such interest to the Proposed Purchaser at the price and on
the terms and conditions specified in the Offer for a period of 60 days, but the
terms of this paragraph shall again apply to such interest if the sale to the
Proposed Purchaser is not completed within such 60 days.

 
 
(e)
Any sale hereunder shall be conditional upon the Proposed Purchaser delivering a
written undertaking to the Optionee, in form and substance satisfactory to its
counsel, to be bound by the terms and conditions of this Agreement.

 
11.  SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT
 
The Optionee may at any time during the Option Period elect to abandon any one
or more of the mineral claims comprised in the Property by giving notice to the
Optionor of such intention. Any claims so abandoned shall be in good standing
under the laws of the jurisdiction in which they are situate for at least 12
months from the date of abandonment. Upon any such abandonment, the mineral
claims so abandoned shall for all purposes of this Agreement cease to form part
of the Property and, if title to such claims has been transferred to the
Optionee the Optionee shall retransfer such title to the Optionor at the
Optionee's expense.


 
11

--------------------------------------------------------------------------------

 


12.  TITLE
 
a.  Optionor agrees that it will furnish to Optionee, on request, all abstracts
and other title documents in its possession affecting Optionor's Claims held by
Optionor. Optionee may cancel and terminate this Agreement within ninety (90)
days of the effective date if it determines after examination of title documents
that Optionor does not have valid title or ownership of Optionor’s Claims as
represented and warranted in paragraph 2.1 above and the defects in title can
not be cured under the provisions of paragraph 12.b below. Upon such termination
of this Agreement, all consideration paid by Optionee and Sphere to Optionor
upon execution of the Agreement shall be returned and refunded to Optionee and
Sphere and Oprtionee and Sphere shall have no further obligations hereunder.
 
b.  Optionee may take all action necessary at Optionee’s expense (including
judicial proceedings) to cure any defect in title to Optionor's Claims. Optionor
agrees to cooperate with Optionee in any such actions taken and to execute all
documents and to take such other action as may be reasonably necessary to assist
Optionee. It is expressly agreed that should defects in the title to any portion
of Optionor's Claims not be curable, Optionee may release this Agreement as to
such portions of Optionor's Claims as specified in Section 7.1(c) above and its
rights and obligations hereunder shall immediately cease as to such released
portions.
 
c.  If any third party, including the United States, shall challenge the
validity or title to the Optionor’s Claims and if such a challenge arises from
Optionor’s conduct, Optionee may at its expense and at its option, choose to
defend such title or validity; if such challenge arises from Optionee’s conduct,
Optionee shall at its expense defend such title or validity. If Optionee chooses
to defend such title as a direct result of Optionor’s conduct, Optionee may
recover reasonable costs and expenses from Optionor.
 
13.   AREA OF INTEREST
 
13.1  If either party or any of its affiliates stakes or otherwise acquires any
interest in mineral claims or any other form of mineral tenure (the “AOI
Tenure”) located wholly or part in an area (the “Area of Interest”) within two
kilometers from any portion of the Property as it exists at the date of
execution of this Agreement, the acquiring party shall forthwith give notice to
the other party of such staking or acquisition, the costs thereof and all
details in its possession with respect to the nature of the AOI Tenure and the
known mineralization thereon. Upon delivery of such notice:
 
 
(a)
if such notice is delivered prior to the formation of the Joint Venture as set
forth below, the Optionee may elect by notice to the Optionor to require that
such AOI Tenure be included in and thereafter form part of the Property. If the
Optionee so elects and if such AOI Tenure was staked or acquired by the Optionee
or any of its affiliates, the staking or acquisition costs shall constitute
Exploration Expenditures. If the Optionee so elects and if such AOI Tenure was
staked or acquired by the Optionor or any of its affiliates, the Optionee shall
reimburse the Optionor for the staking or acquisition costs, which reimbursed
costs shall also constitute Exploration Expenditures; and

 
 
 
(b)
if such notice is delivered after formation of the Joint Venture as set forth
below, the other party may elect, by notice to the acquiring party, to require
that such AOI Tenure be included in and thereafter form part of the Property,
provided that the other party then holds a participating interest in the
Property. If such AOI Tenure becomes part of the Property, the party from whom
or from whose affiliate such AOI Tenure was acquired shall be reimbursed its
staking or acquisition costs, and such reimbursement shall be deemed a cost of
the Joint Venture.



 
12

--------------------------------------------------------------------------------

 


14.   FORMATION AND OPERATION OF JOINT VENTURE
 
14.1  Upon the Optionee being deemed to have earned the seventy percent (70%)
interest in the Property
pursuant to paragraph 3.6, the Optionee and Sphere and the Optionor shall
participate in a joint venture (the “Joint Venture”) for the purpose of further
exploration and development work on the Property and if warranted, the operation
of one or more mines on the Property.
 
14.2  The participating interests of the parties at the time of the Joint
Venture is formed shall be:
 
Optionee and Sphere 70%
Optionor 30%
 
Each party shall be responsible for payment of its proportionate share (based on
its participating interest) of the operating and capital costs of the Joint
Venture’s operations, including reclamation and remediation obligations and any
security required therefore.
 
14.3 Upon formation of the Joint Venture, a Management Committee, formed by
members from each party and holding voting rights in accordance with each
party’s participating interest, shall be established which shall make all
decisions, on a simple majority vote, which are required to be made by the Joint
Venture parties with respect to the Joint Venture’s operation. The Management
Committee shall have the authority to establish its own rules on how meetings of
the Management Committee shall be called and conducted.
 
14.4 The Manager shall be selected by the Management Committee and shall be
subject to the direction and control of the Management Committee. The Optionee
shall have the right to be the Manager of the Joint Venture and to manage and
operate the exploration, feasibility study, mine development and mining phases
of the project during the term of the Joint Venture.
 
14.5 The Manager shall be entitled to charge the Joint Venture an amount for
general overhead and administrative costs and management fees equal to three
percent (3%) of all Exploration Expenditures incurred.
 
14.6 The Manager and any affiliate of the Manager may enter into contracts with
the Joint Venture, provided that at the time of formation of any such contract
the term thereof, including the allocation of revenues, costs, obligations and
liabilities, are fair and reasonable, and that any charges made by the Manager
or its affiliates to the Joint Venture do not exceed the fair market value
therefore.
 
14.7 The Manager shall maintain or cause to be maintained the accounts for the
Joint Venture, to the extent and in such detail and at such places as the
Management Committee may determine, such books and records pertaining to the
Joint Venture and to the costs and expenses thereof and the performance of the
Manager hereunder, and to the receipt and disposition of proceeds from any joint
sales, as will properly reflect, in accordance with Canadian GAA P to the extent
applicable and not in conflict with the provisions hereof, all transactions of
the Manager in relation to the operation of the Joint Venture and the
performance of the Manager’s duties hereunder and all costs paid by the Manager
in the performance thereof and for which it will seek reimbursement, all of
which books and records shall be made available to the other party and the
Management Committee, upon reasonable notice and at all reasonable times, for
inspection, audit and reproduction. As soon as possible after the close of each
fiscal year of the Manager, all the books and accounts of the Manager relating
to the operation of the Joint Venture for such fiscal year shall be audited by
theauditors for the Optionee or such other auditors as the Management Committee
may determine at the expense of the Joint Venture and copies of the Report of
the Auditors shall be sent promptly to each party. Any claim against the Manager
relating to any transactions during the period covered by such audit shall be
made within one (1) year after such audit.


 
13

--------------------------------------------------------------------------------

 


 
14.8 The Manager shall propose the work programs and budgets following the
formation of the Joint Venture in accordance with the instructions of the
Management Committee. Each party shall have sixty (60) days from the date of
receipt of a program to notify the Manager as to whether it will participate at
its interest level or whether it will not participate. The participating
interest of a party which elects not to participate shall be proportionately
diluted in accordance with the dilution formula set out in paragraph 14.9. A
party which fails to so notify the Manager within the time required shall be
deemed to have elected to participate in a work program and shall be obligated
for its proportionate share of the cost of such work program. A party which
elects not to participate in a program shall not be subject to dilution to the
extent that the expenditures under such program exceed one hundred fifteen
percent (115%) of the budget for such program.
 
14.9 The dilution formula shall be as follows:
 

 
percentage participating interest of party Y =
(A +B) x 100
           C

 
 
Where:
 
A = deemed expenditures of party Y
B = actual expenditures of party Y
C = total expenditures (deemed and actual) of all parties
 
Deemed expenditures are assigned a value based on work done by the Optionee in
order to earn its participating interest. Thus, the deemed expenditures for the
parties shall be as follows:
 
Their deemed expenditures upon formation of If the participating interest of the
parties are: the Joint Venture shall be:
 
Optionee – 70%                                                     $2,500,000
Optionor – 30%                                                     $1,071,428
 
For the purpose of calculating B and C above, actual expenditures are those
expenditures made by a party after formation of the Joint Venture, provided that
such actual expenditures shall exclude costs made or incurred and included in
Exploration Expenditures prior to the day that the Management Committee gives
notice to the parties of the formation of the Joint Venture but paid subsequent
to formation of the Joint Venture.
 
14.10 Any Exploration Expenditures made or incurred by the Optionee in excess of
the Exploration Expenditures required to earn its interest in the Property shall
be credited to the Optionee’s contribution to the first work program after
formation of the Joint Venture and shall not automatically dilute the
participating interest of the Optionor on formation.
 
14.11 The Management Committee shall propose and may amend the schedule for
preparation of a feasibility study, and shall have the right to review and
approve or reject the feasibility study or require it to be modified and to make
the production decision. The Manager shall have the right to prepare the
feasibility study unless otherwise determined by the Management Committee.


 
14

--------------------------------------------------------------------------------

 


14.12 Each party shall be entitled to take in kind and separately dispose of its
share of products on any mine developed on the Property in accordance with its
participating interest. Any expenditure incurred in the taking in kind of
products by a party shall be borne by it. The division of products for the
purposes of this provision shall be conducted in a fair and equitable manner.
 
14.13 Prior to the formation of the Joint Venture, either party may give notice
to the other party that it wishes to enter into negotiations with a view to
settling the terms and conditions of a formal joint venture agreement
incorporating the provisions of this section 14 and such other provisions as the
parties may agree to incorporate into such agreement (a “Formal Joint Venture
Agreement”). As soon as reasonably practicable after delivery of such notice by
one party to the other, the parties shall enter into negotiations in good faith
to settle the terms of the Formal Joint Venture Agreement and shall use all
reasonable efforts to settle, execute and deliver the Formal Joint Venture
Agreement within six (6) months from the date of the notice, provided that if
for any reason a Formal Joint Venture Agreement is not settled, executed and
delivered within such time, this Agreement shall remain binding on the parties
and shall continue to govern the relationship and operation of the Joint
Venture.
 
 FORCE MAJEURE
 
15.1  If the Optionee or Sphere is at any time either during the Option Period
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lock-outs, labour shortages, power shortages,
fuel shortages, fires, wars, acts of God, governmental regulations restricting
normal operations, shipping delays or any other reason or reasons, other than
lack of funds, beyond the control of the Optionee or Sphere, the time limited
for the performance by the Optionee or Sphere of its obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay, but nothing herein shall discharge the Optionee or Sphere
from its obligations hereunder to maintain the Property in good standing.
 
15.2 The Optionee or Sphere shall give prompt notice to the Optionor of each
event of force maj eure and upon cessation of such event shall furnish to the
Optionor with notice to that effect together with particulars of the number of
days by which the obligations of the Optionee or Sphere hereunder have been
extended by virtue of such event of force majeure and all preceding events of
force majeure.
 
15.3 After the Commencement of Commercial Production prior to the formation of
the Joint Venture, the Optionee and Sphere shall work, mine and operate the
Property during such time or times as the Optionee and Sphere in their sole
judgment consider such operations to be profitable. The Optionee or Sphere may
suspend or curtail operations, both before and after Commencement of Commercial
Production, during periods when the products derived from the Property cannot be
profitably sold at prevailing prices or if an unreasonable inventory thereof, in
the Optionee's or Sphere’s sole judgment, has accumulated or would otherwise
accumulate.
 
16.   CONFIDENTIAL INFORMATION
 
16.1 All information concerning this Agreement and any matters arising from or
in connection herewith (including all information relating to the Property
received by the Optionee from the Optionor) shall be treated as confidential by
the parties and shall not be disclosed by either party to any other person
(other than to an affiliate or to the directors, officer or employees of the
disclosing party or its affiliate or to any legal, accounting, financial or
other professional advisor of the disclosing party or its affiliate, provided
that such persons are under obligation to maintain confidentiality with respect
to such information) without the prior written consent of the other party, such
consent not to be unreasonably withheld, except to the extent that such
disclosure may be necessary for observance of applicable laws or stock exchange
listing requirements or for the accomplishment of the purposes of this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
17.   ARBITRATION
 
17.1  All questions or matters in dispute under this Agreement shall be
submitted to binding arbitration pursuant to the terms hereof.
 
17.2  It shall be a condition precedent to the right of any party to submit any
matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration shall have given not less than 10
days prior notice of its intention to do so to the other party, together with
particulars of the matter in dispute. On the expiration of such 10 days, the
party who gave such notice may proceed to refer the dispute to arbitration as
provided in paragraph 17.3.
 
17.3The Parties agree that, except as otherwise specifically provided in this
Agreement or expressly otherwise agreed to by the Parties, all disputes arising
out of or related to the negotiation, existence, performance, breach or
termination of this Agreement shall be finally determined by arbitration under
the then Commercial Arbitration Rules of the American Arbitration Association.
The exclusive places of arbitration shall be Elko or Reno, Nevada. Such
arbitration may be initiated by either Party by giving written notice to the
other Party. The decision of the arbitrator shall be rendered in writing with
all reasonable speed and shall be final and binding upon the Parties and shall
not be subject to appeal. Judgment on any award may be entered in any court
having jurisdiction over the person or property of the party against whom the
award is entered.
 
17.4  Unless the Parties agree otherwise, the arbitrator shall determine which
portion of the costs and expenses incurred in any such proceeding shall be borne
by each Party participating in such arbitration.
 
18.           TERMINATION OF MINING OPERATIONS
 
18.1 The Optionee and Sphere may permanently discontinue mining operations on
the Property at any time after the Commencement of Commercial Production prior
to the formation of the Joint Venture when in their opinion no further mining
operations can be economically carried out thereon. At such time, the Optionee
and Sphere shall dispose of all mining plant and equipment used on the Property,
effect all reclamation work as required by law, and otherwise dispose of the
Property as they thinks fit. Any purchaser of the Property after termination of
mining operations on the Property shall take the Property free and clear of all
claims by the Optionor. The accounts of the Optionee and Sphere relating to
their mining operations on the Property shall be audited by the auditors of the
Optionee as soon as practicable after the sale or disposition of all mining
plant, equipment and the Property, and completion of reclamation. Final
settlement of any payments and Royalty payable to the Optionor shall be effected
without delay after receipt of the final audited statements. After receipt of
such final audited statements and payment of Royalty, if any, this Agreement and
the mutual obligations of the Optionee and Sphere and the Optionor hereunder
shall terminate.
 
19.           NOTICES
 
19.1 Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered,
telegraphed or telecopied to such party at the address for such party specified
above. The date of receipt of such notice, demand or other communication shall
be the date of delivery thereof if delivered or telegraphed or, if given by
telecopier, shall be deemed conclusively to be the next business day. Either
party may at any time and from time to time notify the other party in writing of
a change of address and the new address to which notice shall be given to it
thereafter until further change.


 
16

--------------------------------------------------------------------------------

 


20. GENERAL
 
20.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
 
20.2 No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.
 
20.3 The parties shall promptly execute or cause to be executed all documents,
deeds, assignments, conveyances and other instruments of further assurance and
do such further and other acts which may be reasonably necessary or advisable to
carry out fully the intent of this Agreement or to record wherever appropriate
the respective interest from time to time of the parties in the Property.
 
20.4 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
20.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and the federal laws of the
United States applicable therein and shall be subject to the approval of all
securities regulatory authorities having jurisdiction.
 
20.6 Rule Against Perpetuities. As to any provisions in this Agreement, Optionor
and Optionee do not intend that there shall be any violation of the Rule against
Perpetuities or any rule relating to restraints upon alienation. If any such
violation should inadvertently occur, it is the intent and desire of the parties
hereto that the appropriate court shall reform such provision in such a way as
to approximate most closely the intent of the parties hereto within the limits
permissible under such Rule or related rule.
 
20.7 Acts in Good Faith. The Parties shall at all times during the currency of
this Agreement and after the termination or exercise of the Option, act in good
faith with respect to the other Party and shall do or cause to be done all
reasonable things within their respective powers which may be necessary or
desirable to give full effect to the provisions hereof.
 
20.8 Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable in any respect under any applicable law, such provision may be
severed from this Agreement, and the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired by reasons
thereof and shall remain in full force and effect. Upon determination that any
term or other provision is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
20.9 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
 
20.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which so signed, whether in original or facsimile form, shall be deemed
to be an original and bear the dates as set out above and all of which together
will constitute one and the same instrument.


 
17

--------------------------------------------------------------------------------

 


20.11 Relationship of Parties. With the exception of the formation of the Joint
Venture, the rights, privileges, duties, obligations and liabilities, as between
the Parties, shall be separate and not joint or collective and nothing herein
contained shall be construed as creating a partnership, an association, agency
or subject as herein specifically provided, a trust of any kind or as imposing
upon either of the Parties any partnership duty, obligation or liability.
Neither Party is liable for the acts, covenants and agreements of the other
Party.
 
20.12 Further Assurances. The Parties shall sign such further and other
documents and do such further acts or things as may be necessary or desirable in
order to give full force and effect to this Agreement and every part hereof.
 
20.13 Amendment. This Agreement may not be amended or modified in any respect
except by written instrument signed by the Parties.
 
20.14 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof whether written or oral.
The execution of this Agreement has not been induced by nor do the Parties rely
upon or regard as material, any covenants, representations or warranties
whatsoever not incorporated herein and made a part hereof.
 
20.15 Time. Time shall be of the essence in this Agreement.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
MEXIVADA MINING CORPORATION
 
SPARTAN GOLD, LTD.
 
/s/ Richard Redfern /s/ William H. Whitmore Jr.
Name: Richard Redfern
Name: William H. Whitmore Jr.
Title:           President
Title: President



 


 
SPHERE RESOURCES INC.
 
/s/ Malcolm Stevens
Name: Malcolm Stevens
Title: CEO


 
18

--------------------------------------------------------------------------------

 




 
SCHEDULE A
 
The Property is located in Nye County, Nevada USA (57 Claims)
 
 




 
19

--------------------------------------------------------------------------------

 


TOWNSHIP
Location
Date
Date
COUNTY
FILE NO.
Date
 
COUNT
FILE NO.
COUNTY
RANGE
COUNTY BLM
BOOK/
PAGE
BLM
ZIGG No.51
27-Sep-08
6-Oct-08
716760
6-Oct-08
997965
NE
14
12N
44E
NYE
ZIGG No.53
27-Sep-08
6-Oct-08
716762
6-Oct-08
997967
NE
14
12N
44E
NYE
ZIGG No.54
27-Sep-08
6-Oct-08
716763
6-Oct-08
997968
NE,SE
14
12N
44E
NYE
ZIGG No.55
27-Sep-08
6-Oct-08
716764
6-Oct-08
997969
NE
14
12N
44E
NYE
ZIGG No.56
27-Sep-08
6-Oct-08
716765
6-Oct-08
997970
NE,SE
14
12N
44E
NYE
ZIGG No.77
27-Sep-08
6-Oct-08
716770
6-Oct-08
997974
SE,NE
11,14
12N
44E
NYE
ZIGG No.78
27-Sep-08
6-Oct-08
716771
6-Oct-08
997975
SE,NE
11,14
12N
44E
NYE
ZIGG No.79
27-Sep-08
6-Oct-08
716772
6-Oct-08
997976
SE,NE
11,14
12N
44E
NYE
GJ No. 182
27-Sep-08
6-Oct-08
716784
6-Oct-08
997988
NW,NE
13,14
12N
44E
NYE
GJ No. 183
27-Sep-08
6-Oct-08
716785
6-Oct-08
997989
NW,SW,NE,SE
13,14
12N
44E
NYE
GJ No. 184
27-Sep-08
6-Oct-08
716786
6-Oct-08
997990
NW
13
12N
44E
NYE
GJ No. 185
27-Sep-08
6-Oct-08
716787
6-Oct-08
997991
NW,SW
13
12N
44E
NYE
GJ No. 186
27-Sep-08
6-Oct-08
716788
6-Oct-08
997992
NW
13
12N
44E
NYE
GJ No. 187
27-Sep-08
6-Oct-08
716789
6-Oct-08
997993
NW,SW
13
12N
44E
NYE
GJ No. 188
24-Aug-10
21-Nov-10 9-Dec-10
756255
10-Dec-10
1032514
NW
13
12N
44E
NYE
GJ No. 189
24-Aug-10
21-Nov-10 9-Dec-10
756256
10-Dec-10 5
103251
NW,SW
13
12N
44E
NYE
GJ No. 190
24-Aug-10
21-Nov-10 9-Dec-10
756257
10-Dec-10
1032516
NW,NE
13
12N
44E
NYE
GJ No. 191
24-Aug-10
21-Nov-10 9-Dec-10
756258
10-Dec-10
1032517
NE,SE,NW,SW
13
12N
44E
NYE
GJ No. 192
24-Aug-10
21-Nov-10 9-Dec-10
756259
10-Dec-10
1032518
NE
13
12N
44E
NYE
GJ No. 193
24-Aug-10
21-Nov-10 9-Dec-10
756260
10-Dec-10
1032519
NE,SE
13
12N
44E
NYE
GJ No. 194
24-Aug-10
21-Nov-10 9-Dec-10
756261
10-Dec-10
1032520
NE
13
12N
44E
NYE
GJ No. 195
24-Aug-10
21-Nov-10 9-Dec-10
756262
10-Dec-10
1032521
NE,SE
13
12N
44E
NYE
GJ No. 196
24-Aug-10
21-Nov-10 9-Dec-10
756263
10-Dec-10
1032522
NE
13
12N
44E
NYE
GJ No. 197
24-Aug-10
21-Nov-10 9-Dec-10
756264
10-Dec-10
1032523
NE,SE
13
12N
44E
NYE
GJ No. 198
24-Aug-10
21-Nov-10 9-Dec-10
756265
10-Dec-10
1032524
NE
13
12N
44E
NYE
GJ No. 199
24-Aug-10
21-Nov-10 9-Dec-10
756266
10-Dec-10
1032525
NE,SE
13
12N
NYE
NYE
GJ No. 230
27-Sep-08
6-Oct-08
716791
6-Oct-08
997995
SE,SW,NW,NE
11,12,13,14
12N
44E
NYE
GJ No. 231
27-Sep-08
6-Oct-08
716792
6-Oct-08
997996
SW,NW
12,13
12N
44E
NYE
GJ No. 232
27-Sep-08
6-Oct-08
716793
6-Oct-08
997997
SW,NW
12,13
12N
44E
NYE




 




 
20

--------------------------------------------------------------------------------

 




GJ No. 233
24-Aug-10
 21-Nov-109-Dec-10
756267
10-Dec-10
1032526
SW,NW
12,13
12N
44E
NYE
GJ No. 234
24-Aug-10
21-Nov-10 9-Dec-10
756268
10-Dec-10
1032527
SE,SW,NW,NE
12,13
12N 44E
NYE
 
GJ No. 235
24-Aug-10
21-Nov-10 9-Dec-10
756269
10-Dec-10
1032528
SE,NE
12,13
12N
44E
NYE
GJ No. 236
24-Aug-10
21-Nov-10 9-Dec-10
756270
10-Dec-10
1032529
SE,NE
12,13
12N
44E
NYE
GJ No. 237
24-Aug-10
21-Nov-10 9-Dec-10
756271
10-Dec-10
1032530
SE,NE
12,13
12N
44E
NYE
GJ No. 238
24-Aug-10
21-Nov-10 9-Dec-10
756272
10-Dec-10
1032531
SE,NE
12,13
12N
44E
NYE
ZIGG No.01
24-Aug-10
21-Nov-10 9-Dec-10
756273
10-Dec-10
1032532
SE,SW
13
12N
44E
NYE
ZIGG No.02
24-Aug-10
21-Nov-10 9-Dec-10
756274
10-Dec-10
1032533
SE,SW,NW,NE
13,24
12N
44E
NYE
ZIGG No.03
24-Aug-10
21-Nov-10 9-Dec-10
756275
10-Dec-10
1032534
SE
13
12N
44E
NYE
ZIGG No.04
24-Aug-10
21-Nov-10 9-Dec-10
756276
10-Dec-10
1032535
SE,NE
13,24
12N
44E
NYE
ZIGG No.05
24-Aug-10
21-Nov-10 9-Dec-10
756277
10-Dec-10
1032536
SE
13
12N
44E
NYE
ZIGG No.06
24-Aug-10
21-Nov-10 9-Dec-10
756278
10-Dec-10
1032537
SE,NE
13,24
12N
44E
NYE
ZIGG No.07
24-Aug-10
21-Nov-10 9-Dec-10
756279
10-Dec-10
1032538
SE
13
12N
44E
NYE
ZIGG No.08
24-Aug-10
21-Nov-10 9-Dec-10
756280
10-Dec-10
1032539
SE,NE
13,24
12N
44E
NYE
ZIGG No.09
24-Aug-10
21-Nov-10 9-Dec-10
756281
10-Dec-10
1032540
SE
13
12N
44E
NYE
ZIGG No.10
24-Aug-10
21-Nov-10 9-Dec-10
756282
10-Dec-10
1032541
SE,NE
13,24
12N
44E
NYE
ZIGG No.63
24-Aug-10
21-Nov-10 9-Dec-10
756283
10-Dec-10
1032542
         
ZIGG No.64
24-Aug-10
21-Nov-10 9-Dec-10
756284
10-Dec-10
1032543
         
ZIGG No.65
24-Aug-10
21-Nov-10 9-Dec-10
756285
10-Dec-10
1032544
         
ZIGG No.66
24-Aug-10
21-Nov-10 9-Dec-10
756286
10-Dec-10
1032545
         
ZIGG No.67
24-Aug-10
21-Nov-10 9-Dec-10
756287
10-Dec-10
1032546
SW,SE
13,14
12N
44E
NYE
ZIGG No.68
24-Aug-10
21-Nov-10 9-Dec-10
756288
10-Dec-10
1032547
SW,SE,NE,NW
13,14,23,24
12N
44E
NYE
ZIGG No.69
24-Aug-10
21-Nov-10 9-Dec-10
756289
10-Dec-10
1032548
SW
13
12N
44E
NYE
ZIGG No.70
24-Aug-10
21-Nov-10 9-Dec-10
756290
10-Dec-10
1032549
SW,NW
13,24
12N
44E
NYE
ZIGG No.71
24-Aug-10
21-Nov-10 9-Dec-10
756291
10-Dec-10
1032550
SW
13
12N
44E
NYE
ZIGG No.72
24-Aug-10
21-Nov-10 9-Dec-10
756292
10-Dec-10
1032551
SW,NW
13,24
12N
44E
NYE
ZIGG No.73
24-Aug-10
21-Nov-10 9-Dec-10
756293
10-Dec-10
1032552
SW
13
12N
44E
NYE
ZIGG No.74
24-Aug-10
21-Nov-10 9-Dec-10
756294
10-Dec-10
1032553
SW,NW
13,24
12N
44E
NYE
                     
DROPPED as of August 27, 2009
         
ZIGG No.49
27-Sep-08
6-Oct-08
716758
6-Oct-08
997963
NE,NW
14
12N
44E
NYE
ZIGG No.50
27-Sep-08
6-Oct-08
716759
6-Oct-08
997964
NW,SW,NE,SE
14
12N
44E
NYE
ZIGG No.52
27-Sep-08
6-Oct-08
716761
6-Oct-08
997966
NE,SE
14
12N
44E
NYE
ZIGG No.61
27-Sep-08
6-Oct-08
716766
6-Oct-08
997971
SE
14
12N
44E
NYE
ZIGG No.63
27-Sep-08
6-Oct-08
716767
6-Oct-08
997972
SE
14
12N
44E
NYE
ZIGG No.65
27-Sep-08
6-Oct-08
716768
6-Oct-08
997973
SE
14
12N
44E
NYE
ZIGG No. 118
27-Sep-08
6-Oct-08
716773
6-Oct-08
997977
NE,NW
7
12N
45E
NYE
ZIGG No. 120
27-Sep-08
6-Oct-08
716774
6-Oct-08
997978
NE
7
12N
45E
NYE
ZIGG No.130
27-Sep-08
6-Oct-08
716775
6-Oct-08
997979
SW
7
12N
45E
NYE
ZIGG No. 131
27-Sep-08
6-Oct-08
716776
6-Oct-08
997980
NW,SW
7
12N
45E
NYE
ZIGG No. 132
27-Sep-08
6-Oct-08
716777
6-Oct-08
997981
SW
7
12N
45E
NYE
ZIGG No.133
27-Sep-08
6-Oct-08
716778
6-Oct-08
997982
NW,SW
7
12N
45E
NYE
ZIGG No. 134
27-Sep-08
6-Oct-08
716779
6-Oct-08
997983
SW
7
12N
45E
NYE
ZIGG No.135
27-Sep-08
6-Oct-08
716780
6-Oct-08
997984
NE,NW,SW,SE
7
12N
45E
NYE
ZIGG No.136
27-Sep-08
6-Oct-08
716781
6-Oct-08
997985
SW,SE
7
12N
45E
NYE
ZIGG No.137
27-Sep-08
6-Oct-08
716782
6-Oct-08
997986
NE,SE
7
12N
45E
NYE
ZIGG No. 138
27-Sep-08
6-Oct-08
716783
6-Oct-08
997987
SE
7
12N
45E
NYE
GJ No. 229 OLD
27-Sep-08
6-Oct-08
918689 OLD
6-Oct-08
997994
SW,NW
6,7
12N
44E
NYE



 
 
 
 
21

--------------------------------------------------------------------------------